Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	Amendment of claims 1-4 and 10, and cancelation of claim 9 in the amendment filed on 01/24/2022 is acknowledged.  Claims 1-8 and 10-12 are pending in the application. 
Reasons for Allowance
2.	The rejection of claims 1 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 1/24/2022.  Since claim 9 has been canceled, therefore the rejection of claim 9 under 35 U.S.C. 112 (b) has been obviated herein.
3. 	Since Lukashev’s   et al. ‘747, Fayol et al. ‘476 and Onofre’s  ‘747 do not disclose the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 1-8 and 10-12 under 35 U.S.C. 103 (a) over Lukashev’s   et al. ‘747, Fayol et al. ‘476 and Onofre’s ‘747 has been overcome in the amendment filed on 1/24/2022.  Since 9 has been canceled, therefore the rejection of claim 9 under 35 U.S.C. 103 (a) has been obviated herein.
  	4.	Claims 1-8 and 10-12 are neither anticipated nor rendered obvious over the 
    record,  and therefore are allowable.  A suggestion for modification of a reference to 
    obtain the instant methods of use has not been found.  Claims 1-8 and 10-12 are 
    allowed.           


		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 28, 2022